Exhibit 10.4

AMENDMENT NO. FOUR-B TO CREDIT AGREEMENT

This AMENDMENT NO. FOUR-B TO CREDIT AGREEMENT (this “Amendment”) is entered
into, as of April 28, 2009, by Cheniere Common Units Holding, LLC, a Delaware
limited liability company (the “Borrower”), the Loan Parties, the Lenders and
The Bank Of New York Mellon, as administrative agent (in such capacity and
together with its successors, the “Administrative Agent”) and as collateral
agent (in such capacity and together with its successors, the “Collateral
Agent”). All capitalized terms used in this Amendment and not otherwise defined
herein have the meanings ascribed to such terms in the Credit Agreement (as
defined below).

Preliminary Statements

A. Borrower has entered into that certain Credit Agreement, dated as of
August 15, 2008, by and among the Borrower, the Administrative Agent, certain
affiliates of the Borrower signatory thereto and the Lenders from time to time
party thereto (as amended by that certain First Amendment to Credit Agreement,
dated as of September 15, 2008, Second Amendment to Credit Agreement, dated as
of December 31, 2008, Third Amendment to Credit Agreement, dated as of April 3,
2009, Fourth Amendment to Credit Agreement, dated as of April 9, 2009, and
Amendment No. Four-A to Credit Agreement, dated as of April 27, 2009, as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

B. Borrower has notified the Administrative Agent, the Collateral Agent and the
Lenders that it desires to amend the Credit Agreement in order to be permitted
to repurchase certain notes issued pursuant to the CEI Indenture; and

C. Subject to certain conditions as set forth herein, the Administrative Agent,
the Collateral Agent and the Required Lenders are willing to agree to such
amendment relating to the Credit Agreement.

NOW THEREFORE, in consideration of the premises and the agreements, other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, the Loan Parties, the Administrative Agent, the
Collateral Agent and the Required Lenders, hereby agree as follows:

 

1. Amendments to Section 1.01 (Definitions). Section 1.01 of the Credit
Agreement is hereby amended by adding the following new definitions in proper
alphabetical sequence:

“Four-B Amendment” shall mean that certain Amendment No. Four-B to Credit
Agreement, dated as of April 28, 2009, among Borrower, certain affiliates of
Borrower signatory thereto, the Administrative Agent, the Collateral Agent and
the Required Lenders.

“Four-B Amendment Effective Date” shall mean the date of satisfaction of the
conditions referred to in Section 4 of the Four-B Amendment.”



--------------------------------------------------------------------------------

2. Amendments to Section 6.04 (Investments, Loans and Advances). Section 6.04 of
the Credit Agreement is hereby amended by deleting clause (f) thereof in its
entirety and replacing it with the following new clause (f):

“(f) Investments in an amount not to exceed $13,525,000 made by CEI with respect
to repurchasing certain of the notes issued pursuant to the CEI Indenture.”.

 

3. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Administrative Agent, the Collateral Agent and the Lenders
(which representations and warranties shall survive the execution and delivery
of this Amendment), as follows:

 

  (a) Absence of Defaults. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute a Default or Event of Default after giving effect to this
Amendment.

 

  (b) Enforceability. This Amendment has been duly executed and delivered by
such Loan Party and constitutes a legal, valid and binding obligation of such
Loan Party enforceable against such Loan Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

  (c) Authorization, No Conflicts. The execution, delivery and performance of
this Amendment by each Loan Party (i) has been duly authorized by all requisite
organizational action of such Loan Party and (ii) will not (A) violate (1) any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of such Loan Party,
(2) any order of any Governmental Authority or arbitrator or (3) any provision
of any indenture, agreement or other instrument to which such Loan Party is a
party or by which it or any of its property is or may be bound, (B) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such indenture, agreement or other instrument or (C) result in the creation
or imposition of any Lien upon or with respect to any property or assets now
owned or hereafter acquired by such Loan Party (other than Liens created under
the Security Documents).

 

4. Effectiveness. The effectiveness of this Amendment is subject to the
satisfaction of each the following conditions precedent:

 

  (a) Execution. The Administrative Agent shall have received duly executed and
delivered counterparts of this Amendment that, when taken together, bear the
signatures of the Loan Parties, the Required Lenders, the Administrative Agent
and the Collateral Agent.

 

2



--------------------------------------------------------------------------------

  (b) Representations and Warranties. The representations and warranties
contained herein shall be true and correct in all respects.

 

  (c) Necessary Consents. Each Loan Party shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Amendment.

 

  (d) Fees. All fees and expense reimbursements payable by the Borrower to the
Administrative Agent, the Collateral Agent and the Lenders for which invoices
have been presented shall have been paid in full.

Notwithstanding anything to the contrary in this Amendment, each Lender by
delivering its signature page to this Amendment shall be deemed to have
acknowledged receipt of and consented to and approved the Amendment and each
other document required to be approved by any Agent or any Lender, as
applicable, on the date such Lender delivers its signature to this Amendment and
the Administrative Agent shall be entitled to rely on such confirmation.

 

5. Reference to and Effect Upon the Loan Documents.

 

  (a) Except as specifically set forth above, the Credit Agreement and each
other Loan Document shall remain in full force and effect and is hereby ratified
and confirmed.

 

  (b) Except to the extent expressly set forth herein, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Agents or any Lender under the Loan Documents, or any other
document, instrument or agreement executed and/or delivered in connection
therewith.

 

  (c) Any reference in any Loan Document to the Credit Agreement shall be a
reference to the Credit Agreement as modified by this Amendment, and any
reference in any Loan Document to any other Loan Document shall be a reference
to such referenced Loan Document as modified by this Amendment.

 

  (d) This Amendment is a Loan Document. The provisions of Section 9.15 of the
Credit Agreement shall apply with like effect to this Amendment.

 

6. Further Assurances. Each Loan Party hereby agrees to authorize, execute and
deliver all additional instruments, certificates, financing statements,
agreements or documents, and take all such actions as the Administrative Agent,
the Collateral Agent or the Required Lenders may reasonably request for the
purposes of implementing or effectuating the provisions of this Amendment.

 

7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

3



--------------------------------------------------------------------------------

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purposes.

 

9. Counterparts. This Amendment may be executed by all parties hereto in any
number of separate counterparts each of which may be delivered in original,
facsimile or other electronic (e.g., “.pdf”) form, and all of such counterparts
taken together constitute one instrument.

 

10. Severability. In case any one or more of the provisions contained in this
Amendment shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Amendment shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.

 

11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENTS AND FOR ANY COUNTERCLAIM THEREIN.

 

12. Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Remainder of this page intentionally left blank]

 

4



--------------------------------------------------------------------------------

CHENIERE COMMON UNITS HOLDING, LLC, as Borrower By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE CORPUS CHRISTI PIPELINE,
L.P., as a Loan Party By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE CREOLE TRAIL PIPELINE,
L.P., as a Loan Party By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE ENERGY OPERATING CO.,
INC., as a Loan Party By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE MIDSTREAM HOLDINGS, INC.,
as a Loan Party By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer

 

Signature Page to Amendment No. Four-B



--------------------------------------------------------------------------------

CHENIERE PIPELINE COMPANY, as a Loan Party By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE PIPELINE GP INTERESTS,
LLC, as a Loan Party By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE SOUTHERN TRAIL GP, INC.,
as a Loan Party By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE SOUTHERN TRAIL PIPELINE,
L.P., as a Loan Party By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer GRAND CHENIERE PIPELINE, LLC, as a
Loan Party By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer

 

Signature Page to Amendment No. Four-B



--------------------------------------------------------------------------------

CHENIERE ENERGY SHARED SERVICES, INC., as a Loan Party By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE ENERGY, INC., as a Loan
Party By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE LNG HOLDINGS, LLC, as a
Loan Party By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE LNG O&M SERVICES, LLC, ,
as a Loan Party By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE LNG TERMINALS, INC., as a
Loan Party By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer

 

Signature Page to Amendment No. Four-B



--------------------------------------------------------------------------------

CHENIERE LNG, INC., as a Loan Party By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer

 

Signature Page to Amendment No. Four-B



--------------------------------------------------------------------------------

GSO SPECIAL SITUATIONS FUND LP, as a Lender By:   GSO Capital Partners LP, its
investment advisor By:  

/s/ George Fan

Name:   George Fan Title:   Chief Legal Officer GSO COF FACILITY LLC, as a
Lender By:   GSO Capital Partners LP, as Portfolio Manager By:  

/s/ George Fan

Name:   George Fan Title:   Chief Legal Officer GSO SPECIAL SITUATIONS OVERSEAS
MASTER FUND LTD, as a Lender By:   GSO Capital Partners LP, its investment
advisor By:  

/s/ George Fan

Name:   George Fan Title:   Chief Legal Officer GSO CREDIT OPPORTUNITIES FUND
(HELIOS), L.P. By:   GSO Capital Partners LP, its investment advisor By:  

/s/ George Fan

Name:   George Fan Title:   Chief Legal Officer

 

Signature Page to Amendment No. Four-B



--------------------------------------------------------------------------------

BLACKSTONE DISTRESSED SECURITIES FUND L.P., By:   Blackstone Distressed
Securities Associates L.P., its general partner By:   Blackstone DD Associates
L.L.C., its general partner By:  

/s/ George Fan

Name:   George Fan Title:   Authorized Signatory

 

Signature Page to Amendment No. Four-B



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Administrative Agent and Collateral Agent By:  

/s/ Melinda Valentine

Name:   Melinda Valentine Title:   Vice President

 

Signature Page to Amendment No. Four-B